Citation Nr: 0630736	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-15 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 10 percent for 
duodenitis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1960 to September 1964.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a July 2001 
rating decision by the San Diego, California Department of 
Veterans Affairs (VA) Regional Office (RO).  The jurisdiction 
of the veteran's claim files was subsequently transferred to 
the Los Angeles, California RO.  The veteran requested a 
Travel Board hearing, then withdrew the hearing request in 
November 2003.  This case was before the Board in August 2005 
when, in pertinent part, it was remanded for further 
development.


FINDING OF FACT

The veteran's duodenitis is asymptomatic; recurring episodes 
of severe symptoms of duodenitis occurring two or three times 
a year, and averaging 10 days in duration or with continuous 
moderate manifestations are not shown.


CONCLUSION OF LAW

A rating in excess of 10 percent for duodenitis is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.114, Code 7305 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A.		Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.        38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the 
instant claim.

Upon receipt of a complete or substantially complete 
application for benefits, VA is  required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim. 38 U.S.C.A  § 5103(a); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim.  February 2001 and August 
2005 letters advised him of the evidence necessary to 
substantiate the claim for an increased rating, and advised 
him of his and VA's responsibilities in claims development 
and to submit any evidence in his possession pertinent to the 
claim.  November 2003 and June 2006 supplemental statements 
of the case (SSOCs) provided the text of applicable 
regulations and explained what the evidence showed and why 
the claim was denied.  While he was given notice regarding 
effective dates of awards (see June 2006 SSOC), he is not 
prejudiced by absence of such notice, as the decision below 
does not address any effective date questions.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
veteran has had full opportunity to supplement the record and 
participate in the adjudicatory process after notice was 
provided.

The veteran's service medical records and postservice 
pertinent treatment records have been secured.  The RO 
arranged for several VA examinations including (per the 
Board's remand) in December 2005.  He has not identified any 
pertinent evidence that remains outstanding.  VA's duty to 
assist is met.  

B.		Factual Background

Service connection for duodenitis, rated 10 percent, (as 
secondary to non-steroidal medication for an ankle 
disability) was granted by a December 1992 rating decision.  
Gastroesophageal reflux disease (GERD) and irritable bowel 
syndrome (IBS) have also been diagnosed postservice, and are 
not service connected.

The veteran's claim for an increased rating for duodenitis 
was received in December 1999.

An April 1994 VA treatment record notes the veteran was seen 
for GERD.  He reported that esophagogastroduodenoscopy (EGD) 
in February 1993 revealed mild gastritis and no esophagitis.  
There were no findings related to duodenitis.

VA treatment records in October 1994 and December 1997 reveal 
diagnoses of GERD and IBS.  There were no findings related to 
duodenitis.

On October 2000 examination on behalf of VA, the veteran 
reported past upper gastrointestinal (upper GI) complaints of 
heartburn (which was ultimately found to be cardiac in 
origin).  He also complained of constipation and diarrhea 
accompanied by abdominal pain.  He denied weight loss, 
hematemesis or melena.  The examiner noted symptoms of 
uncomplicated GERD.  The diagnoses were gastritis/duodenitis; 
GERD mild, IBS.  The examiner opined that GERD and IBS were 
not related to the service connected duodenitis as they were 
independent entities.

On October 2002 VA examination, the veteran complained of 
constant bowel movements frequently blood tinged.  He 
reported a good appetite and denied weight loss.  The 
examiner indicated that the veteran had long intermittent 
constipation and diarrhea with lower abdominal cramping 
suggestive of IBD, and opined that the symptoms the veteran 
reported were unrelated to duodenitis.  He indicated that he 
would need to review the claims folder in order to evaluate 
the veteran's duodenitis (the C-file was not available for 
review ).

VA outpatient records from March 2004 to May 2006 are silent 
as to duodenitis.

On December 2005 VA examination, the veteran complained of 
stool incontinence.  He indicated that his duodenitis was 
improved with medication.  He denied dysphagia, pyrosis, 
regurgitation, vomiting, weight loss, hematemesis, melena, or 
considerable impairment of health.  Laboratory data revealed 
that he was not anemic.  The veteran declined to undergo 
diagnostic GI studies.  The diagnoses were: duodenitis that 
resolved in 1993; GERD that resolved in 1993; gastritis; and 
ongoing IBS.  Having reviewed the claims folder, the examiner 
opined that there was no link between the service connected 
duodenitis and GERD and IBS.  The symptoms were separate.  
(The examiner noted that non-steroidal medication can also 
cause gastritis and suggested settlement by compensating the 
veteran for gastritis.)

C.		Legal Criteria and Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b).

Duodenitis is rated by analogy to duodenal ulcer disease, 
which warrants a 60 percent rating when it is severe, causing 
pain only partially relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis or melena, with 
manifestations of anemia and weight loss productive of 
definite impairment of health.  A 40 percent rating is 
warranted when ulcer disease is moderately severe, with 
impairment of health manifested by anemia and weight loss, or 
recurrent incapacitating episodes averaging ten days or more 
in duration at least four or more times a year.  Moderate 
ulcer disease, with recurring episodes of severe symptoms two 
or three times a year averaging ten days in duration, or with 
continuous moderate manifestations, warrants a 20 percent 
rating.  Where the disease is mild, with symptoms recurring 
once or twice a year, a 10 percent rating is warranted.  
38 C.F.R. § 4.114, Code 7305.

At the outset, it is noteworthy that IBS, and GERD are not 
service connected, and symptoms due to such diseases may not 
be considered in rating the service connected duodenitis.  

The record reflects that the veteran's duodenitis, itself, 
has been asymptomatic for a number of years, and currently is 
certainly no more than mild in extent.  The December 2005 VA 
examiner noted that duodenitis had been resolved since 1993 
and that his discomfort was related to non-service connected 
GERD and IBS.  Consequently, a rating in excess of 10 percent 
for duodenitis is not warranted. 

A VA examiner has suggested settlement with the veteran by 
offering him an additional 10 percent rating for gastritis, 
as such disability may also be due to non-steroidal pain 
medication.  Technically, for gastritis to be compensated, it 
would first have to be found service connected, and the RO 
has not recognized service connection for gastritis in any 
rating decision.  Regardless, as the VA examiner found that 
duodenitis was not currently shown and that the veteran's 
current GI symptoms were due to gastritis, any rating for 
gastritis would be in place of, not in addition to, a rating 
for duodenitis.  38 C.F.R. § 4.14 prohibits rating the same 
symptoms separately under different diagnostic codes, as 
would be the case if separate ratings were to be assigned to 
duodenitis and gastritis.




ORDER

A rating in excess of 10 percent for duodenitis is denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


